Citation Nr: 0602069	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-20 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for chronic right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2002, a statement of the case was issued in January 
2003, and a substantive appeal was received in August 2003.


FINDINGS OF FACT

1.  The episode of bronchitis which the veteran suffered 
during service was acute in nature and resolved without 
leaving chronic disability. 

2.  Any current chronic bronchitis is not related to the 
veteran's active duty service. 

3.  The right knee injury which the veteran suffered during 
service was acute in nature and resolved without leaving 
chronic disability.

4.  Any current chronic right knee disability is not related 
to the veteran's active duty service. 


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the Board finds 
that the claimant has been notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The January 2003 statement of 
the case and an April 2004 letter informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in an August 2002 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the August 2002 
VCAA letter was sent to the appellant prior to the November 
2002 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that the August 2002 letter and the 
April 2004 letter expressly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  Moreover, the veteran, in 
response to the April 2004 letter, signed a statement, which 
was received at the RO later that month, indicating that he 
had no further evidence to submit.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to these issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with these claims.

Analysis

Both of the issues on appeal involve claims of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Bronchitis

With regard to the veteran's claim of service connection for 
bronchitis, service medical records show that the veteran was 
treated for bronchitis for approximately two weeks during 
January and February of 1971.  An x-ray of the veteran's 
chest during his February 1971 recovery was negative and 
there is no record of the veteran receiving further treatment 
for bronchitis during service.

The Board notes that at the time of the veteran's March 1973 
separation examination, the veteran reported himself to be in 
good health with no complaints.  This suggests that the 
veteran himself did not believe he was suffering any 
continuing problems with bronchitis at that time.  Of even 
greater significance is the fact that the corresponding 
clinical evaluation of the veteran's health also found no 
pertinent abnormalities.  A chest x-ray was interpreted as 
negative, and the veteran's lungs and chest were clinically 
evaluated as normal.    This suggests that trained military 
medical personnel were of the opinion that there was no 
chronic respiratory disorder at that time.  The lack of 
supporting evidence of continuing problems with bronchitis 
for the final two years of the veteran's service and the 
normal discharge examination suggests that the bronchitis 
treated in January and February 1971 was acute in nature and 
not indicative of chronic disability.  Such a finding is 
further bolstered by the lack of supporting evidence of 
continuing problems with bronchitis for many years after 
service.  

In support of his appeal, the veteran directs the Board's 
attention to a one sentence August 2003 statement from a VA 
physician who the veteran appears to identify as his primary 
care physician.  The statement is to the effect that the 
service medical records were reviewed and that the veteran's 
condition is recurrent bronchitis which the physician 
believes to be at least as likely as not connected to his 
occurrence of bronchitis during service.  

At this point, the Board acknowledges the veteran's 
contention that his treating physician is more qualified to 
offer an opinion than the VA examiner who only saw the 
veteran at the time of examination.  However, VA has not 
adopted the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001).  At any rate, the brief 
August 2003 statement does not offer any rationale for the 
opinion and does not address the lack of any continuing 
problems during service or for many years after.  The Board 
believes that this opinion is of minimal probative value. 

On the other hand, the physician March 2004 VA pulmonary 
examiner reviewed the veteran's claim file before concluding 
that the veteran has experienced recurring acute bronchitis 
and does not suffer from a chronic bronchial condition.  The 
March 2004 VA examiner commented that the veteran had 
recurrent acute bronchitis twice a year.  The examiner also 
stated that it was not likely service-connected.  The March 
2004 VA examiner's report does seem to indicate that the 
bronchitis is acute although the veteran experiences it about 
twice a year.  Assuming for the sake of the veteran's 
argument that the bronchitis he suffers twice a year is in 
fact a chronic disorder, the Board is nevertheless unable to 
find that the current bronchitis disability is causally 
related to service.  

As noted above, the contemporaneous service medical records 
lead to the conclusion that the bronchitis in January and 
February 1971 was in fact acute.  There is simply no 
supporting competent evidence to show that chronic bronchitis 
was manifested during service or for many years thereafter.  
In other words, assuming that the veteran does now suffer 
chronic bronchitis, the preponderance of the evidence is 
against a finding that it is related to the acute bronchitis 
treated in early 1971.  The lack of continuing problems for 
the final two years of service, the negative discharge 
examination, and the lack of supporting evidence of 
bronchitis for many years after service lead to the 
conclusion that the 1971 bronchitis was an acute illness 
which did not develop into chronic disability. 

II.  Right Knee Disability

After reviewing the evidence of record with regard to the 
right knee disability claim, the Board finds that service 
connection is not warranted for essentially the same reasons. 

Service medical records do support the veteran's contention 
of an inservice right knee injury.  Specifically, service 
records document treatment for right knee pain in April 1972 
in connection with an injury suffered after jumping from a 
vehicle.  Examination of the right knee at that time revealed 
full range of motion.  Subjective pain was reported, but no 
edema, no effusion, and no discoloration.  The examiner 
reported that the knee appeared normal.  The veteran was 
treated with an ace bandage and aspirin before returning to 
duty.  There is no record of further treatment for the right 
knee during service.

At the time of discharge examination in March 1973 (some 
eleven months after the right knee injury),  the veteran 
reported that he was in good health.  He did not report any 
knee complaints, and the Board believes it reasonable to 
assume that the veteran would have reported any continuing 
right knee problems at this time.  On examination, the 
veteran's lower extremities were clinically evaluated as 
normal, thus showing that in the opinion of medical personnel 
who had the opportunity to examine the veteran at that time, 
there was no chronic disorders of the lower extremities. 

The record does not include any supporting evidence of any 
right knee complaints for a number of years after service. 

In support of the veteran's claim is an August 2003 medical 
opinion from the same VA physician who the veteran identifies 
as his primary care physician.  This physician states that 
the veteran's current right knee pain is at least as likely 
as not connected to his knee injury during service.  The 
veteran appears to refer to this physician as his treating 
physician.  However, as noted earlier, no deference is to be 
given to an examiner's opinion simply because he or she is 
treating the VA claimant.  Moreover, the brief opinion by 
this physician is of questionable probative value as the 
examiner does not give any rationale for the opinion.  This 
opinion is simply not supported by the other competent 
evidence of record.

Against the veteran's claim is the report of a March 2004 VA 
examination.  The examiner who conducted this examination 
reviewed the veteran's claim file and concluded that the 
veteran's pain is from age-related wear and tear of the right 
knee.  The March 2004 examining physician concludes that the 
condition is less likely than not to be connected to his 
service injury and cites the fact that the service exams and 
current examination have found the knee to be intact and 
healthy with no signs of structural damage or disability.

This evidentiary record with regard to the right knee is 
similar to that pertaining to the bronchitis issue.  Service 
records document one instance of right knee pain, but no 
chronic right knee disability was shown at that time.  The 
fact that no further complaints were noted during service or 
for many years after leads to the conclusion that the April 
1972 right ankle injury was acute and that it resolved 
without residual disability.  This is supported by the 
finding of clinically normal lower extremities by military 
examiners at the time of discharge examination in March 1973.  
The Board believes that this contemporaneous medical evidence 
should be afforded considerable weight.  The totality of the 
competent evidence is against a finding that any current 
right knee disability is related to the inservice injury.  


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


